    Case 1:20-cv-00131-RGA Document 31 Filed 03/26/21 Page 1 of 9 PageID #: 751




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF DELAWARE

    RICHARD L. ABBOTT,
                     Plaintiff,

            v.
                                                             Civil Action No. 20-cv-131-RGA
    LUKE W. METTE, KATHLEEN M.
    VAVALA, COLLINS J. SEITZ, JR., JAMES
    T. VAUGHN, JR., TAMIKA R.
    MONTGOMERY-REEVES, GARY F.
    TRAYNOR, and KAREN L. VALIHURA,
                     Defendants.


                                           MEMORANDUM

           The Magistrate Judge filed a Report and Recommendation (D.I. 26) on Defendants’

motion to dismiss (D.I. 17). Before me are Plaintiff Abbott’s Objections (D.I. 27) to the

Report’s recommendation that I grant the motion. Defendants have filed a Response. (D.I. 30).

      I.         BACKGROUND

           Abbott is the subject of an attorney discipline action in the state of Delaware that has

been proceeding, in some form, since 2015. (D.I. 26 at 3-4). In February 2020, the Preliminary

Review Committee (PRC) approved a Petition for Discipline against Abbott. (Id. at 4; see D.I.

16, Ex. K). 1 It appears that the disciplinary matter was most recently before the Board of

Professional Responsibility (BPR). (D.I. 30 at 5).

           Abbott’s action was filed in this Court in January 2020, and his amended Complaint (D.I.

16) was subsequently filed in March 2020. The instant Complaint asserts Federal RICO and 42

U.S.C. § 1983 claims, in addition to state law claims, against two attorneys in the Office of


1
    The attached Petition (D.I. 16, Ex. K) has been heavily redacted.
                                                     1
 Case 1:20-cv-00131-RGA Document 31 Filed 03/26/21 Page 2 of 9 PageID #: 752




Disciplinary Counsel (ODC) and the five Justices of the Delaware Supreme Court (collectively

“Defendants”). (Id. at ¶¶ 1-8).

          The relief sought by the amended Complaint are injunctions against disciplining Abbott;

a declaratory judgment that the disciplinary system is unlawful and unconstitutional generally

and as applied to Abbott; and costs and fees. (D.I. 16 at 36).

          Citing the Younger abstention doctrine, Defendants moved to dismiss the Complaint.

(D.I. 26 at 5).

          The Report concurs with Defendants’ position and recommends dismissal in accordance

with Younger abstention. (Id. at 14). As the Report sets forth the relevant facts and law, I will

not repeat them. I review Plaintiff’s objections de novo. 28 U.S.C. § 636(b)(1).

    II.      DISCUSSION

          Abbott asserts a litany of objections to the contents of the Report: (1) the Report erred in

relying on Middlesex County Ethics Commission v. Garden State Bar Association; (2) the Report

erred in finding that the Delaware Supreme Court’s role in attorney discipline is judicial in

nature; (3) there was no “prosecution pending” against Abbott as required by Younger at the time

this action was filed; (4) Abbott will not have an adequate opportunity to raise his federal claims;

(5) the Report erred in concluding that Abbott failed to plead bad faith, harassment, or

extraordinary circumstances; (6) the Report should have granted Abbott the opportunity to

amend his Complaint to address bad faith, harassment, or exceptional circumstances; (7) Abbott

is entitled to a stay rather than a dismissal. (See D.I. 27).

          As to objections (1), (2), and (3), I ADOPT the Report and Recommendation for the

reasons stated therein. I now address the other four objections.




                                                    2
 Case 1:20-cv-00131-RGA Document 31 Filed 03/26/21 Page 3 of 9 PageID #: 753




   A. Opportunity to Raise Federal Claims

       The Report concluded that Plaintiff failed to demonstrate that state procedural laws bar

his federal claims. (D.I. 26 at 10-11). In his Objections, Abbott points to Delaware Lawyers’

Rules of Disciplinary Procedure (DLRDP) Rule 9 as evidence that he is prohibited from

asserting counterclaims. (D.I. 27 at 4). However, nothing in Rule 9 mentions counterclaims or

affirmatively prohibits them.

       The Report (and Abbott) discuss whether he can raise § 1983 and RICO claims as

“counterclaims” in the disciplinary proceeding. The State focuses on the issue differently, and,

in my opinion, more accurately. The State says he can raise constitutional claims; the State says

the § 1983 and RICO claims should be dismissed. (D.I. 30 at 4-6). As I indicated in my TRO

opinion (D.I. 12 at 2-3), and as the Report holds (D.I. 26 at 11), “the Court cannot conclude that

the Delaware attorney disciplinary proceedings will not provide an adequate opportunity for

[Abbott] to raise the substance of his federal claims. (Id. at 12). While I do not think it is likely

that he can make “RICO counterclaims” in the administrative proceedings, or before the

Supreme Court if the proceedings get there, I agree that Abbott has not shown that he cannot

raise the same arguments on theories relating to the first amendment, equal protection, and due

process.

       It does not appear that Abbott has attempted to raise his underlying federal claims in the

ongoing proceeding. This Court “should assume that state procedures will afford an adequate

remedy, in the absence of unambiguous authority to the contrary.” Pennzoil Co. v. Texaco, Inc.,

481 U.S. 1, 15 (1987). DLRDP Rule 9 does not provide such unambiguous authority. As such,

the Report’s findings with respect to the third Middlesex factor are ADOPTED.




                                                  3
    Case 1:20-cv-00131-RGA Document 31 Filed 03/26/21 Page 4 of 9 PageID #: 754




      B. Pleading Bad Faith, Harassment, and Extraordinary Circumstances

         Abbott argues that his Complaint alleges bad faith, harassment, and extraordinary

circumstances such that this Court should recognize an exception to the Younger abstention

doctrine. (D.I. 27 at 5). As above, Abbott’s allegations are numerous. For example, Abbott

argues that the ODC action is the result of “personal vindictiveness” 2 and that the action is

brought without hope of success because the ODC lacks evidence. (Id. at 6-7). Abbott also

asserts that the charges against him have been “motivated by his membership in the disfavored

classes of sole practitioner and lawyers disliked by a judge.” (Id. at 8).

         The bad faith exception is generally understood to encompass proceedings “brought

‘without hope’ of success.” Getson v. New Jersey, 352 F. App’x 749, 753 (3d Cir. 2009). The

extraordinary circumstances exception requires a situation “creating an extraordinarily pressing

need for immediate federal equitable relief, not merely in the sense of presenting a highly

unusual factual situation.” Williams v. Gov’t of V.I. Bd. Med. Exam’rs, 360 F. App’x 297, 300

(3d Cir. 2010) (quoting Kugler v. Helfant, 421 U.S. 117, 124-25 (1975)). In order to trigger the

application of a Younger exception, Abbott must make some showing or offer some evidence in

support of his allegations. 3 See, e.g., Juidice v. Vail, 430 U.S. 327, 338 (1977) (stating that the

bad faith and intent to harass exception “may not be utilized unless it is alleged and proved”);

Williams, 360 F. App’x at 300 (“[T]he baseline showing of bias necessary to trigger Younger’s



2
  The allegations of “personal vindictiveness” are unsupported by any factual allegations of some
prior relationship between any Defendants and Abbott. The conclusory allegation of “personal
vindictiveness” is based on nothing other than Abbott’s disagreement with the actions or
inactions taken by Defendants.
3
  Abbott argues he is being held to a “supra-pleading” standard which, in accordance with the
jurisprudence in this and other Circuits, is not inaccurate. However, since Abbott has failed to
offer non-conclusory factual allegations sufficient to implicate the application of a Younger
exception, it is not necessary to address any higher standard.
                                                   4
 Case 1:20-cv-00131-RGA Document 31 Filed 03/26/21 Page 5 of 9 PageID #: 755




escape mechanism requires the plaintiff to offer some evidence that abstention will jeopardize

his due process right to an impartial adjudication”) (quoting Brooks v. New Hampshire Supreme

Court, 80 F.3d 633, 640 (1st Cir. 1996)); Mikhail v. Kahn, 991 F. Supp. 2d 596, 630 (E.D. Pa.

2014) (noting the lack of “sufficient allegations (let alone a showing) of bad faith”).

       The Report concludes that Abbott’s complaint did not recite sufficient factual matter to

support a finding of bad faith or extraordinary circumstances. (D.I. 26 at 13). Abbott objects on

the grounds that the Complaint contains allegations demonstrating bad faith, harassment, and

extraordinary circumstances. (D.I. 27 at 6-9).

       Much of Abbott’s Complaint concerns the merits of the charges brought against him. (See

D.I. 16 at ¶¶ 21-38, 63-79). As noted in the Report, the Complaint details hotly contested factual

and legal issues, but such disputes about the merits of the charges against Abbott do not indicate

bad faith on behalf of the ODC. See Getson, 352 F. App’x at 753-54 (noting Plaintiff argued that

cited statutes do not support the claims against him but stating such contentions do not establish

bad faith). Similarly, Plaintiff’s conclusory allegations concerning the falsity of the charges and

the ODC’s “personal vendetta” against him are insufficient.

       In his Objections, Abbott also asserts that one of the charges against him is the result of

the exercise of his First Amendment rights. (D.I. 27 at 8). This assertion appears to refer to

Count IV of the Petition against Abbott (D.I. 16, Ex. K), wherein Plaintiff is charged with

engaging in conduct intended to disrupt a tribunal and/or engaging in conduct that is degrading

to a tribunal. (Id. at ¶ 42). A charge brought in retaliation for one’s exercise of First Amendment

rights does constitute bad faith. The Complaint states, “Count IV is an obvious attempt to

muzzle and punish Abbott in violation of his 1st Amendment free speech rights by attempting to

squelch his expression of legitimate, fact-based opinions and statements.” (D.I. 16 at ¶ 111); see



                                                 5
 Case 1:20-cv-00131-RGA Document 31 Filed 03/26/21 Page 6 of 9 PageID #: 756




also Getson, 352 F. App’x at 754. Yet, the remainder of Abbott’s Complaint does not contain

factual allegations that sufficiently explain or support his allegation of retaliation. Elsewhere, it

appears that Abbott raises his First Amendment argument as a subset of his objections to the

merits of the charges against him. (See D.I. 16 at ¶ 75) (“Abbott’s statements are also true and

are protected by his 1st Amendment Right to Freedom of Speech, eliminating the possibility that

there could be any legitimate basis for Count IV.”).

       Similarly, it is unclear what forms the basis for Abbott’s claims of extraordinary

circumstances. Abbott argues that the charges are motivated by his membership in a “disfavored

class” and argues that the ODC, PRC, BPR, and the Delaware State Courts are biased in favor of

government and big firm attorneys. (D.I. 27 at 8; D.I. 16 at ¶ 40 n.5). In support, Abbott

attached four letters from ODC in which the office declined to pursue complaints against

attorneys who worked at large law firms or for the government. (D.I. 16, Exs. G, H, I, J).

However, broad claims of institutional bias are insufficient. Williams, 360 F. App’x at 300

(citing a “potential conflict of interest” and “pecuniary stake in the outcome of the litigation” as

examples of bias under Younger). The letters cited by Abbott explain plainly why the ODC did

not act on the relevant complaints and do not evince any apparent bias that may be imputed to

the BPR or the Delaware Supreme Court. (See D.I. 16, Exs. G, H, I, J)

       Abbott also argues that “ODC has engaged in Exceptional Circumstances pursuant to

interminable delay” but cites no authority for the proposition that delay may constitute

extraordinary circumstances or harassment. (D.I. 27 at 5-6).

       In sum, I agree with the Report’s conclusion that no Younger exception applies here. The

Report and Recommendation’s finding is ADOPTED consistent with the additional rationale

given above.



                                                  6
    Case 1:20-cv-00131-RGA Document 31 Filed 03/26/21 Page 7 of 9 PageID #: 757




      C. Opportunity for Amendment

         Plaintiff argues that the Report erred in not recommending leave to amend, citing Alston

v. Parker. (D.I. 27 at 9). The Court in Alston stated that “if a complaint is vulnerable to 12(b)(6)

dismissal, a District Court must permit a curative amendment, unless an amendment would be

inequitable or futile.” 363 F.3d 229, 235 (3d Cir. 2004). However, Abbott overlooks the fact

that, in response to Defendants’ previous motion to dismiss (D.I. 13), he amended his Complaint,

adding many of the assertions he now alleges the Report ignored. I do not read Alston to mandate

curative amendments ad infinitum in the event that a defendant may prevail on a motion to

dismiss.

         Abbott did not specify what additional details would support his allegations of bad faith,

harassment, and exceptional circumstances nor did he submit a copy of any proposed

amendments in accordance with Local Rule 15.1. (D.I. 27 at 9). Without more, I cannot grant

Plaintiff’s request for leave to amend.

      D. Stay of Proceedings

         Lastly, Abbott states that he is entitled to a stay rather than a dismissal. (D.I. 27 at 10). A

court “has no discretion to dismiss rather than to stay claims for monetary relief that cannot be

redressed in the state proceeding.” Deakins v. Monaghan, 484 U.S. 193, 202 (1988). Abbott

argues that because his § 1983 and RICO claims cannot be adjudicated in the state proceeding,

he is entitled to a stay of those claims. 4 (D.I. 27 at 10). Defendants argue that Deakins is

inapposite and that Abbott’s claims are not entitled to a stay because they are “factually bereft.”




4
 Abbott did make an alternative request for a stay in the underlying briefing. (D.I. 21 at 20).
The State acknowledged the request in its reply. (D.I. 22 at 1).
                                                    7
    Case 1:20-cv-00131-RGA Document 31 Filed 03/26/21 Page 8 of 9 PageID #: 758




(D.I. 30 at 10). The Report did not reach the issue of whether the Complaint satisfied the Rule

12(b)(6) standard.

        While I note that Abbott does assert a claim for attorney’s fees which, per Deakins,

would be entitled to a stay, one is not entitled to such a stay where the underlying claims lack

merit. See Miles v. Zech, 788 F.3d 164, 167 (3d Cir. 2019) (non-precedential) (holding that the

failure to stay a damages claim was not error where Plaintiff’s claims were meritless). To that

end, I decline to grant a stay because the Defendants are immune from suit under the doctrines of

judicial immunity and quasi-judicial immunity. The parties debated the question of judicial and

quasi-judicial immunity in the underlying briefing, though the issue was not reached in the

Report. (D.I. 18 at 9-13; D.I. 21 at 14-15).

        Abbott’s claims against the five Justices of the Delaware Supreme Court are thinly based

on their supervision of the ODC and the attorney disciplinary process. (See, e.g., D.I. 16 at ¶¶ 39,

33, 46, 86) (alleging that the Justices “failed to intervene” and ODC’s “illegal scheme” is carried

out “with the supervisory and knowing authority and approval” of the Justices). As the Report

concluded, Delaware attorney discipline proceedings are judicial in nature. (D.I. 26 at 10). “A

judicial officer in the performance of his duties has absolute immunity from suit and will not be

liable for his judicial acts.” Azubuko v. Royal, 443 F.3d 302, 303 (3d Cir. 2006). No allegation in

Abbott’s Complaint indicates that any named Justice was acting “in clear absence of his

jurisdiction” so as to preclude a finding of immunity. Id. 5



5
  Abbott cites to Forrester v. White and Supreme Court of Virginia v. Consumers Union of
United States, Inc. for the proposition that Justices acting to enforce state bar rules are liable for
injunctive and declaratory relief. (D.I. 21 at 14). However, Abbott’s Complaint cites no action
taken by any member of the Supreme Court that could be interpreted as enforcement of any State
Bar provision. The only concrete incident mentioned in the Complaint is the Supreme Court’s
failure to act on Abbott’s motion to dismiss, which is an act within the Court’s judicial capacity.
(D.I. 16 at ¶ 98).
                                                  8
 Case 1:20-cv-00131-RGA Document 31 Filed 03/26/21 Page 9 of 9 PageID #: 759




          Similarly, the two named ODC attorneys are entitled to quasi-judicial immunity.

Capogrosso v. Supreme Court of New Jersey, 588 F.3d 180, 185 (3d Cir. 2009); see also Hirsh v.

Justices of Supreme Court of State of Cal., 67 F.3d 708, 715 (9th Cir. 1995). Abbott argues that

the two ODC attorneys are not sheltered by quasi-judicial immunity because unconstitutional

conduct and racketeering are outside the scope of their official duties. (D.I. 21 at 15). However,

this does not change the fact that the basis for Abbott’s claims as recited in the Complaint, the

disproportionate targeting of sole practitioners, the decision to charge Abbott, and the

correspondence with Abbott, were undertaken as part of their ODC duties. Abbott also argues

that immunizing the ODC Defendants from his federal claims would violate the Supremacy

Clause but cites no authority for this proposition. (D.I. 21 at 15). As evidenced by Defendants’

briefing, the Third Circuit and other courts have found that state employees may be entitled to

quasi-judicial immunity from federal claims. (D.I. 18 at 11-12).

   III.       CONCLUSION

          For the reasons stated above, the Report and Recommendation (D.I. 26) is ADOPTED.

Defendants’ Motion to Dismiss (D.I. 17) is GRANTED.

          A separate order will be entered.




                                               /s/ Richard G. Andrews
                                               United States District Judge




                                                  9
